PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/380,106
Filing Date: 10 Apr 2019
Appellant(s): LESSO et al.



__________________
Brian K. Prewitt
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 8/13/21

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 4/13/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Argument (Brief, pg. 3, sec. IV – pg. 5, third para.)
Appellant argues that the Office Action appears to be equating the quantization of feature vectors in reference Chaudhari to the encoding required in claim 1, and that features provided in Chaudhari including the quantization unit 214 are provided separate to the transducer 202 of Chaudhari and as such, argues that the Office Action does not provide how unit 103 of Chaudhari would be combined with the teachings of Elkhatib and further that one of ordinary skill in the art would be more minded to implement Chaudhari’s quantization unit in the separate DSP 222 of Elkhatib instead of the microphone unit 210.

Response
Examiner respectfully disagrees.
Applicant’s original disclosure describes a packaged microphone or microphone unit 130 as including a transducer/MEMS microphone and either a speech coder or a feature extraction block (pg. 3, ln 16-30; pg. 8, ln 9-16), where the packaged 
Elkhatib discloses a microphone circuit unit 210 including a MEMS microphone/transducer 211 (see para. [0030]) as well as a speech feature extractor implemented by activity detection module 214 or the first DSP 215 (see par. [0038]), corresponding to the claimed packaged microphone. Elkhatib further discloses the microphone unit operating in two modes (see figure 1), where in the first mode, signals are supplied to the external CODEC/DSP 120 or 222 (see. figs 1 and 2) or in the second mode where signals are supplied to the external application processor/CPU 130 or 230 (see figs. 1 and 2), both external from the microphone circuit unit 210. Elkhatib does not explicitly disclose the encoding block for encoding the extracted speech feature vector in the microphone circuit unit 210.
Chaudhari discloses a device/circuit 108 (see. para. [0015]; para. [0020]) including transducer 202 (see para. [0026]), a speech feature extractor 206 (see para. [0027]-[0028]), a quantizing unit 214 that quantizes the extracted features (para. [0033]) by encoding the features (para. [0035]), and an external speaker verification unit 114 that receives the quantized/encoded feature vectors (fig. 3; para. [0038]) from the circuit/device 108.
Contrary to Appellant’s argument, the Office Action describes combining the encoding/quantizing unit feature of Chaudhari in the microphone unit 210 of Elkhatib (Office action, pg. 10-11), where the speech features extracted by Elkhatib’s activity detection module 214 or first DSP 215 are encoded/quantized by Chaudhari’s encoding/quantizing unit 214. 
Furthermore, contrary to Appellant’s argument that one would be more inclined to implement Chaudhari’s encoding/quantizing unit 214 in Elkhatib’s DSP 222 of external/separate device 220, Examiner respectfully disagrees because Applicant’s claims do not call for implementing the claimed encoding block in the claimed separate device. Instead, the claim 28 requires “A packaged microphone comprising:…an encoding block, for encoding said feature values; and …said encoded feature values for use in a speech processing function of a separate device,”.
Appellant appears to be ignoring the fact that feature extraction can be performed at the speech feature extractor implemented by activity detection module 214 or the first DSP 215 in the microphone unit 210 of Elkhatib as provided in the Office Action (pg. 10, 4/13/21) without having to resort to again perform the feature extraction at the CODEC/DSP block 220 like Appellant is arguing. As provided by Elkhatib’s para. [0038]: 
“the feature extractor may be incorporated into or implemented by the activity detection module 214, the first DSP 215, the CODEC/DSP block 220 (or a component thereof), and/or the application processor 230” 

Argument (Brief, pg. 5, fifth para. – pg. 8, first para.)
Appellant also argues that even if one was inclined to implement the quantizing of Chaudhari in the microphone unit 210 of Elkhatib, feature vectors extracted by separate device/CODEC 220 would have to be sent back to the microphone unit 210 for quantization, leading to an increase in processing power and bandwidth required for which the Examiner equates to the encoding block of claim 28 is separate from the microphone unit 210 (Brief, pg. 5, fifth para. – pg. 6, first para.). 

Response
Examiner respectfully disagrees.
Applicant’s claim language does not require sending back features from the claimed “separate device” to the claimed “packaged microphone” like Appellant argues that the references would be teaching as a result of their combination. The instant claim 28 instead describes the encoded future vectors for use in a separate device via language “said encoded feature values for use in a speech processing function of a separate device,”. Again, Appellant appears to be ignoring the fact that feature extraction can be performed at the speech feature extractor implemented by activity detection module 214 or the first DSP 215 in the microphone unit 210 of Elkhatib (see par. [0038]; fig. 2), without having to resort to performing the same feature extraction at the external/separate CODEC 220 (see fig. 2) like Appellant argues.
Furthermore, regarding Appellant’s statement “the CODEC 220 which the Examiner equates to the encoding block of claim 28”, Examiner respectfully disagrees as the Office Action (see 4/13/21, pg. 10-11) does not provided such equation. Instead the Office Action clearly states that Elkhatib does not disclose the encoding block (see 

Argument (Brief, pg. 8, second para. – pg. 9, last para.)
Appellant further argues that the quantizing/encoding unit 214 of Chaudhari’s circuit/device 108 (fig. 2; para. [0015]; para. [0020]) is separate from the unit 202 (i.e. the transducer element, see para. [0026]) and as such, the quantizing/encoding unit is not packaged within the transducer 202 and as such argues that neither of the references disclose implementing an encoding block in a microphone package and that one of ordinary skill in the art would not be motivated to implement the quantizing/encoding unit of Chaudhari in Elkhatib.

Response
Examiner respectfully disagrees.
In response to applicant's argument that one would not be motivated to implement/incorporate the teachings of Chaudhari in the system of Elkhatib, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). 
In this case, Elkhatib already discloses the packaged microphone 210 as well as extracting speech features using activity detection module 214 or the first DSP 215 in Claim 28.

Argument (Brief, pg. 10)
Appellant argues that there is no teaching or motivation expressed in either reference to implement the encoding block i.e. to combine the references, while admitting that the reason provided by the Office action to combine the references is a generally described benefit of implementing the  quantizing/encoding unit and as such, one of ordinary skill in the art would not be motivated to combine the references based on the reasons provided, and that there is no evidentiary basis to the motivation to combine the references and further that no rational connection can be made to the evidence if motivation

Response
Examiner respectfully disagrees.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In this case, Appellant admits as highlighted above, that the provided motivation in the Office Action (see pg. 11, 4/13/21) to combine the references (i.e. reducing the size as well as the load and bandwidth required to transmit the features to an external/separate device) is generally known (i.e. knowledge generally available to one of ordinary skill in the art). Furthermore, the motivation to implement the quantizing/encoding block of Chaudhari is found in Chaudhari (para. [0025]; para. [0035]), and as such, Examiner maintains that there is motivational and beneficial evidence supporting combination of the references.  Also, the motivation to combine the references as culled from the applied reference Chaudhari as well as Applicant’s admission that the motivation is generally known, combined with the fact that both Elkhatib (from microphone unit to external/separate CODEC, DSP or CPU, see fig. 1; fig. 2) and Chaudhari (from circuit/device unit to speaker verification unit, see fig. 2 and 3) seek to address communicating information to external/separate devices as Appellant (from microphone unit to external/separate CODEC, DSP or processing circuitry, pg. 6, ln 33-35), provide rational reasons to effect the combination as well as benefits arising from using such combination in light of the prongs mentioned by Appellant, and as such, Examiner maintains that the claims are unpatentable in light of the teachings of the references.

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/OLUJIMI A ADESANYA/Primary Examiner, Art Unit 2658    

/RICHEMOND DORVIL/Supervisory Patent Examiner, Art Unit 2658                                                                                                                                                                                                        
                                                                                                                                                                                                    
/PIERRE LOUIS DESIR/Supervisory Patent Examiner, Art Unit 2659                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.